DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–15 is/are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2021/0066692 A1.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06 July 2020 and 08 June 2021 were filed before the mailing of a first Office Action on the merits.  The submissions comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to because partial views are identified by a number followed by a lowercase letter. Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. See 37 CFR 1.84 (u)(1).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: SEPARATOR INCLUDING POROUS COATING LAYER WITH AMORPHOUS ADHESIVE BINDER POLYMER AND FLUORINATED BINDER POLYMER AND ELECTROCHEMICAL DEVICE INCLUDING THE SAME.

The disclosure is objected to because of the following informalities:
The partial view FIG. 1a is identified by a number followed by a lowercase letter in paragraph [0034]. Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. See 37 CFR 1.84 (u)(1). Partial view FIG. 1A should be used in paragraph [0034].
The partial view FIG. 1c is identified by a number followed by a lowercase letter in paragraph [0034]. Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. See 37 CFR 1.84 (u)(1). Partial view FIG. 1C should be used in paragraph [0034].
The partial view FIG. 2a is identified by a number followed by a lowercase letter in paragraph [0035]. Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. See 37 CFR 1.84 (u)(1). Partial view FIG. 2A should be used in paragraph [0035].
The partial view FIG. 2c is identified by a number followed by a lowercase letter in paragraph [0035]. Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. See 37 CFR 1.84 (u)(1). Partial view FIG. 2C should be used in paragraph [0035].
The partial view FIG. 1a is identified by a number followed by a lowercase letter in paragraph [0144]. Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. See 37 CFR 1.84 (u)(1). Partial view FIG. 1A should be used in paragraph [0144].
The partial view FIG. 1c is identified by a number followed by a lowercase letter in paragraph [0144]. Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. See 37 CFR 1.84 (u)(1). Partial view FIG. 1C should be used in paragraph [0144].
The partial view FIG. 2a is identified by a number followed by a lowercase letter in paragraph [0144]. Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. See 37 CFR 1.84 (u)(1). Partial view FIG. 2A should be used in paragraph [0144].
The partial view FIG. 2c is identified by a number followed by a lowercase letter in paragraph [0144]. Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. See 37 CFR 1.84 (u)(1). Partial view FIG. 2C should be used in paragraph [0144].
The partial view FIG. 1a is identified by a number followed by a lowercase letter in paragraph [0145]. Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. See 37 CFR 1.84 (u)(1). Partial view FIG. 1A should be used in paragraph [0145].
The partial view FIG. 1b is identified by a number followed by a lowercase letter in paragraph [0145]. Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. See 37 CFR 1.84 (u)(1). Partial view FIG. 1B should be used in paragraph [0145].
The partial view FIG. 1c is identified by a number followed by a lowercase letter in paragraph [0145]. Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. See 37 CFR 1.84 (u)(1). Partial view FIG. 1C should be used in paragraph [0145].
The partial view FIG. 2a is identified by a number followed by a lowercase letter in paragraph [0146]. Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. See 37 CFR 1.84 (u)(1). Partial view FIG. 2A should be used in paragraph [0146].
The partial view FIG. 2b is identified by a number followed by a lowercase letter in paragraph [0146]. Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. See 37 CFR 1.84 (u)(1). Partial view FIG. 2B should be used in paragraph [0146].
The partial view FIG. 2c is identified by a number followed by a lowercase letter in paragraph [0146]. Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. See 37 CFR 1.84 (u)(1). Partial view FIG. 2C should be used in paragraph [0146].
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1–15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the surface of the inorganic particles" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "a binder polymer deposited on the whole or a part of the surface of the inorganic particles to connect the inorganic particles with one another and fix them." It is unclear what the term "them" is referring to.
Claims 2–14 are directly or indirectly dependent from claim 1 and include all the limitations of claim 1. Therefore, claims 2–14 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the separator according to claim 1" and includes all the limitations of claim 1. Therefore, claim 15 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3–5, 7, 10, 11, 14, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ameyama et al. (JP 2016-072162 A, hereinafter Ameyama).
Regarding claim 1, Ameyama discloses a separator for an electrochemical device, comprising:
a porous polymer substrate (A1) having a plurality of pores (TABLE 1, [0135]); and
a porous coating layer (B) arranged on at least one surface of the porous polymer substrate (A1, [0137]), and
the porous coating layer (B) containing a plurality of inorganic particles and a binder polymer deposited on the whole or a part of the surface of the inorganic particles to connect the inorganic particles with one another and fix them (TABLE 1, [0136]),
wherein the binder polymer (b-1) comprises an amorphous adhesive binder polymer (1b) and at least one fluorinated binder polymer (1c, [0137]), and
a content of the amorphous adhesive binder polymer (1c)  is 50–84 parts by weight based on 100 parts by weight of a total binder polymer content (TABLE 1, [0136]).
Regarding claim 3, Ameyama discloses all claim limitations set forth above and further discloses a separator for an electrochemical device:
wherein the amorphous adhesive binder polymer (1b) comprises repeating units derived from at least one monomer selected from a vinyl-based monomer and an acrylic monomer (see acrylic polymer, [0130]), and
the amorphous adhesive binder polymer (1b) has a glass transition temperature less than 70° C (see glass transition temperature, [0130]).
Regarding claim 4, Ameyama discloses all claim limitations set forth above and further discloses a separator for an electrochemical device:
wherein the amorphous adhesive binder polymer (1b) further comprises repeating units derived from an imide-, ester- or ether-based monomer, in addition to the vinyl-based monomer (see acrylic polymer, [0130]).
Regarding claim 5, Ameyama discloses all claim limitations set forth above and further discloses a separator for an electrochemical device:
wherein the amorphous adhesive binder polymer comprises at least one of: a polymer including repeating units derived from C1–C12 (meth)acrylate, C1–C12 cycloalkyl (meth)acrylate, C1–C12 sulfoalkyl (meth)acrylate, (2-acetoacetoxy)ethyl (meth)acrylate, or a mixture thereof; polyvinyl acetate; polystyrene; polyoxyethylene (meth)acrylate; poly(ethylene glycol) methyl ether (meth)acrylate; or a mixture thereof (see acrylic polymer, [0130]).
Regarding claim 7, Ameyama discloses all claim limitations set forth above and further discloses a separator for an electrochemical device:
wherein the fluorinated binder polymer comprises polyvinylidene fluoride-co-hexafluoropropylene, polyvinylidene fluoride-co-chlorotrifluoroethylene, polyvinylidene fluoride-co-polytetrafluoroethylene, or a mixture thereof (see b-1, [0054]).
Regarding claim 10, Ameyama discloses all claim limitations set forth above and further discloses a separator for an electrochemical device:
wherein the content of the amorphous adhesive binder polymer is 55–80 parts by weight based on 100 parts by weight of the total binder polymer content (TABLE 1, [0136]).
Regarding claim 11, Ameyama discloses all claim limitations set forth above and further discloses a separator for an electrochemical device:
wherein a weight ratio of the inorganic particles to the binder polymer is 90:10–50:50 (see inorganic filler, [0052]).
Regarding claim 14, Ameyama discloses all claim limitations set forth above and further discloses a separator for an electrochemical device:
wherein the porous coating layer is formed at a temperature of 20–45° C under a relative humidity of 15–70% (TABLE 1, [0105]).
Regarding claim 15, Ameyama discloses an electrochemical device comprising a cathode, an anode, and a separator interposed between the cathode and the anode (see battery, [0125]), wherein the separator comprises:
a porous polymer substrate having a plurality of pores (A1, [0137]); and
a porous coating layer (B) arranged on at least one surface of the porous polymer substrate (A1, [0137]), and
the porous coating layer (B) containing a plurality of inorganic particles and a binder polymer deposited on the whole or a part of the surface of the inorganic particles to connect the inorganic particles with one another and fix them (TABLE 1, [0136]),
wherein the binder polymer (b-1) comprises an amorphous adhesive binder polymer (1b) and at least one fluorinated binder polymer (1c, [0137]), and
a content of the amorphous adhesive binder polymer (1c)  is 50–84 parts by weight based on 100 parts by weight of a total binder polymer content (TABLE 1, [0136]).

Claim(s) 1–7, 10–13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2016/0293999 A1, hereinafter Kim).
Regarding claim 1, Kim discloses a separator (9) for an electrochemical device (200, [0018]), comprising:
a porous polymer substrate (8) having a plurality of pores (see polyethylene fabric panel, [0055]); and
a porous coating layer (7) arranged on at least one surface of the porous polymer substrate (8, [0055]), and
the porous coating layer (7) containing a plurality of inorganic particles and a binder polymer deposited on the whole or a part of the surface of the inorganic particles to connect the inorganic particles with one another and fix them (TABLE 1, [0055]),
wherein the binder polymer comprises an amorphous adhesive binder polymer (see acryl-based binder, [0055]) and at least one fluorinated binder polymer (see PVdF-based binder, [0055]), and
a content of the amorphous adhesive binder polymer is 50–84 parts by weight based on 100 parts by weight of a total binder polymer content (TABLE 1, [0055]).
Kim discloses a binder polymer consisting of repeating units of butyl methacrylate, methyl methacrylate, and vinyl acetate (see acryl-based copolymer, [0055]), having a molecular weight of 600,000 (see Mw, [0055]), and possessing a glass transition temperature of 35°C (see Tg, [0055]). The instant application describes the amorphous adhesive binder polymer comprises repeating units of and C1–C12 (meth)acrylates (e.g., [0068]) and vinyl acetate (e.g., [0070]), has a molecular weight between 400,000 g/mol and 1,000,000 g/mol (e.g., [0065]), and possesses a glass transition temperature lower than 70°C (e.g., [0066]). "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 2, Kim discloses all claim limitations set forth above and further discloses a separator for an electrochemical device:
wherein the amorphous adhesive binder polymer has a crystallinity of 0% and a weight average molecular weight of 1,000,000 or less (see Mw, [0055]), and
the amorphous adhesive binder polymer (see acryl-based binder, [0055]) is compatible with the fluorinated binder polymer (see PVdF-based binder, [0055]).
Regarding claim 3, Kim discloses all claim limitations set forth above and further discloses a separator for an electrochemical device:
wherein the amorphous adhesive binder polymer comprises repeating units derived from at least one monomer selected from a vinyl-based monomer and an acrylic monomer (see acryl-based binder, [0055]), and
the amorphous adhesive binder polymer has a glass transition temperature less than 70° C (see Tg, [0055]).
Regarding claim 4, Kim discloses all claim limitations set forth above and further discloses a separator for an electrochemical device:
wherein the amorphous adhesive binder polymer further comprises repeating units derived from an imide-, ester- or ether-based monomer, in addition to the vinyl-based monomer (see acryl-based binder, [0055]).
Regarding claim 5, Kim discloses all claim limitations set forth above and further discloses a separator for an electrochemical device:
wherein the amorphous adhesive binder polymer comprises at least one of: a polymer including repeating units derived from C1–C12 (meth)acrylate, C1–C12 cycloalkyl (meth)acrylate, C1–C12 sulfoalkyl (meth)acrylate, (2-acetoacetoxy)ethyl (meth)acrylate, or a mixture thereof; polyvinyl acetate; polystyrene; polyoxyethylene (meth)acrylate; poly(ethylene glycol) methyl ether (meth)acrylate; or a mixture thereof (see acryl-based binder, [0055]).
Regarding claim 6, Kim discloses all claim limitations set forth above and further discloses a separator for an electrochemical device:
wherein the amorphous adhesive binder polymer comprises polyvinyl acetate (see VAc, [0055]).
Regarding claim 7, Kim discloses all claim limitations set forth above and further discloses a separator for an electrochemical device:
wherein the fluorinated binder polymer comprises polyvinylidene fluoride-co-hexafluoropropylene, polyvinylidene fluoride-co-chlorotrifluoroethylene, polyvinylidene fluoride-co-polytetrafluoroethylene, or a mixture thereof (see polyvinylidene fluoride-based binder, [0039]).
Regarding claim 10, Kim discloses all claim limitations set forth above and further discloses a separator for an electrochemical device:
wherein the content of the amorphous adhesive binder polymer is 55–80 parts by weight based on 100 parts by weight of the total binder polymer content (TABLE 1, [0055]).
Regarding claim 11, Kim discloses all claim limitations set forth above and further discloses a separator for an electrochemical device:
wherein a weight ratio of the inorganic particles to the binder polymer is 90:10–50:50 (see alumina, [0055]).
Regarding claim 12, Kim discloses all claim limitations set forth above and further discloses a separator for an electrochemical device:
wherein the amorphous adhesive binder polymer and the fluorinated binder polymer are distributed homogeneously in a thickness direction of the porous coating layer (7, [0055]).
Kim discloses a porous coating layer including alumina (see LS235, [0055]) and a binder consisting of a binder polymer consisting of repeating units of butyl methacrylate, methyl methacrylate, and vinyl acetate (see acryl-based copolymer, [0055]), having a molecular weight of 600,000 (see Mw, [0055]), and possessing a glass transition temperature of 35°C (see Tg, [0055]); and a PVdF-based binder having a molecular weight of 1,200,000 g/mol (see KF9300, [0055]). The instant application describes a porous coating layer including alumina (e.g., [0092]) and a binder including the amorphous adhesive binder polymer formed of repeating units of and C1–C12 (meth)acrylates (e.g., [0068]) and vinyl acetate (e.g., [0070]), having a molecular weight between 400,000 g/mol and 1,000,000 g/mol (e.g., [0065]), and possessing a glass transition temperature lower than 70°C (e.g., [0066]); and a fluorinated binder polymer (e.g., [0087]). "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 13, Kim discloses all claim limitations set forth above and further discloses a separator for an electrochemical device:
wherein an internal resistance of the porous coating layer (7) equals to a surface resistance of the porous coating layer (7, [0055]).
Kim discloses a porous coating layer including alumina (see LS235, [0055]) and a binder consisting of a binder polymer consisting of repeating units of butyl methacrylate, methyl methacrylate, and vinyl acetate (see acryl-based copolymer, [0055]), having a molecular weight of 600,000 (see Mw, [0055]), and possessing a glass transition temperature of 35°C (see Tg, [0055]); and a PVdF-based binder having a molecular weight of 1,200,000 g/mol (see KF9300, [0055]). The instant application describes a porous coating layer including alumina (e.g., [0092]) and a binder including the amorphous adhesive binder polymer formed of repeating units of and C1–C12 (meth)acrylates (e.g., [0068]) and vinyl acetate (e.g., [0070]), having a molecular weight between 400,000 g/mol and 1,000,000 g/mol (e.g., [0065]), and possessing a glass transition temperature lower than 70°C (e.g., [0066]); and a fluorinated binder polymer (e.g., [0087]). "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 15, Kim discloses an electrochemical device (200) comprising a cathode (6), an anode (12), and a separator (9) interposed between the cathode (6) and the anode (12, [0018]), wherein the separator (9) comprises:
a porous polymer substrate (8) having a plurality of pores (see polyethylene fabric panel, [0055]); and
a porous coating layer (7) arranged on at least one surface of the porous polymer substrate (8, [0055]), and
the porous coating layer (7) containing a plurality of inorganic particles and a binder polymer deposited on the whole or a part of the surface of the inorganic particles to connect the inorganic particles with one another and fix them (TABLE 1, [0055]),
wherein the binder polymer comprises an amorphous adhesive binder polymer (see acryl-based binder, [0055]) and at least one fluorinated binder polymer (see PVdF-based binder, [0055]), and
a content of the amorphous adhesive binder polymer is 50–84 parts by weight based on 100 parts by weight of a total binder polymer content (TABLE 1, [0055]).
Kim discloses a binder polymer consisting of repeating units of butyl methacrylate, methyl methacrylate, and vinyl acetate (see acryl-based copolymer, [0055]), having a molecular weight of 600,000 (see Mw, [0055]), and possessing a glass transition temperature of 35°C (see Tg, [0055]). The instant application describes the amorphous adhesive binder polymer comprises repeating units of and C1–C12 (meth)acrylates (e.g., [0068]) and vinyl acetate (e.g., [0070]), has a molecular weight between 400,000 g/mol and 1,000,000 g/mol (e.g., [0065]), and possesses a glass transition temperature lower than 70°C (e.g., [0066]). "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2016/0293999 A1) as applied to claim(s) 7 above, and further in view of Bae et al. (US 2011/0045338 A1, hereinafter Bae).
Regarding claims 8 and 9, Kim discloses all claim limitations set forth above, but does not explicitly disclose a separator for an electrochemical device:
wherein the fluorinated binder polymer comprises polyvinylidene fluoride-co-hexafluoropropylene and polyvinylidene fluoride-co-chlorotrifluoroethylene; and
wherein a weight ratio of polyvinylidene fluoride-co-hexafluoropropylene to polyvinylidene fluoride-co-chlorotrifluoroethylene is 90:10-50:50.
Bae discloses a separator comprising a porous coating layer including polyvinylidene fluoride-co-hexafluoropropylene and polyvinylidene fluoride-co-chlorotrifluoroethylene at a weight ratio of polyvinylidene fluoride-co-hexafluoropropylene to polyvinylidene fluoride-co-chlorotrifluoroethylene is 90:10-50:50 (see binder polymer, [0049]) to improve the surface adhesive strength (TABLE 1, [0056]). Kim and Bae are analogous art because they are directed to separators for electrochemical devices. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the fluorinated binder polymer of Kim with the fluorinated binder polymer of Bae in order to improve the surface adhesive strength.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725